      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                  Case No. 17-CV-3058
                      Plaintiff,

        --against--

 LINDSEY MIDDLECAMP


                      Defendants.




 BROCK FREDIN,
                                                  Case No. 18-CV-466
                      Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER


                      Defendants.


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S RENEWED MOTION FOR
 LIMITED DISCOVERY AND LEAVE TO MODIFY THE OCTOBER 15, 2019 NON-
                 DISPOSITIVE MOTION DEADLINE

       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this memorandum

of law in support of his motion for limited discovery and leave to modify the October 15, 2019

non-dispositive motion deadline.

                                     INTRODUCTION




                                              1
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 2 of 21



       Plaintiff is fundamentally prejudiced without limited discovery.1 Moreover, Plaintiff will

be unlikely to secure trial counsel without extremely narrow responsive documents or

communication relevant to the identity of the fictitious rape accusation to fully present his case.

Plaintiff is seeking the identity of the fictitious accuser, and, most importantly, Defendant

Middlecamp’s communication with the fictitious account accusing him of rape. Without knowing

the identity of the fictitious account, Plaintiff may be unable to move forward with the case and

may be forced to forfeit the opportunity for a full trial on the merits of his claim. Additionally,

Plaintiff seeks any communication or documents passed between Defendant Miller, Schaefer, and

Middlecamp. Defendants are purposefully attempting to skirt disclosure under the rules. Indeed,

Plaintiff seeks to discover communication between Defendant Miller, Schaefer, and Middlecamp

that speaks to Defendants admitted scheme to take “[Plaintiff] down way further than [he]

imagined. [Plaintiff] messed with the wrong women.”2 Plaintiff’s substantive claims will suffer,

since it would likely be challenging for Plaintiff to prove that many of the specific statements the

defendants made were being coached, manipulated, and fabricated by Defendant Middlecamp’s

anonymous conduct. This limited discovery will not substantially burden or prejudice Defendants,

and, most importantly, purport to prevent the spoliation of evidence related to Defendants alleged

scheme described above. As a result, “the decision to deny discovery may be even more draconian

than a dismissal.”3



       1
           Admittedly, Plaintiff has no prior experience with discovery matters, burdened as a pro
se litigant, without funds for counsel, failed at properly issuing previous requests, but limited
discovery in compelling two (2) requests per case is necessary to substantiate Plaintiff’s claims
and certify Plaintiff’s ability to fully present his case at trial.
         2
           Text message originating from Defendant Schaefer filed in Saint Paul Police Complaint
Number 17280176 originally filed on December 7th, 2017
         3
           See Michael S. Vogel, Unmasking “John Doe” Defendants: The Case Against Excessive
Hand-Wringing over Legal Standards, 83 Or. L. Rev. 795, 810 (2004) (“Though the application
for discovery is not a motion to dismiss, it has a similar effect because the court rules on the merits

                                                  2
       CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 3 of 21



                                   FACTUAL BACKGROUND

           1. On March 21, 2017 Defendant Middlecamp in the same collection of Tweets

   accusing Plaintiff of rape stated that she is a “henchman of the feminist totalitarian movement.”




(See                             https://twitter.com/CardsAgstHrsmt/status/844180580237365248;

https://twitter.com/cardsagsthrsmt/status/823941229079470080?lang=en.)

           2. Between October 17, 2018 and June 12, 2019, Plaintiff was unlawfully,

   unconstitutionally, wrongfully, and falsely imprisoned for a year in the Ramsey County

   workhouse for the accusation of editing a public Match.com profile to say “I am so sorry.” On

   September 29, 2019 the charges were reversed, vacated, the statute used to convict Plaintiff

   was voided on First Amendment grounds, and Plaintiff was exonerated. (See June 29, 2019

   ltr, State v. Fredin, Minnesota Court of Appeals, Case No. A19-0085.) Plaintiff alleges that

   the October 17, 2018 executed sentence was at least partially related to Defendants scheme to



of the case—despite the fact that the plaintiff faces a higher burden and is deprived of the ordinary
protections of the discovery process—and because the plaintiff cannot proceed with its claim if
the discovery is denied. . . . A discovery motion . . . in most jurisdictions . . . is not appealable as
of right and, at least under Dendrite, would face a higher, abuse of discretion, standard on
appeal.”); see also Dendrite Int’l, Inc., v. John Doe, 775 A.2d 756, 769–70 (N.J. Super. Ct. App.
Div. 2001).


                                                   3
  CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 4 of 21



“take “[Plaintiff] down way further than [he] imagined” in vindictively persecuting Plaintiff

over the fictitious rape claim described above. (See Footnote 1.) Plaintiff believes Defendants

possess responsive documents and communications that speak to their scheme.

       3. On February 22, 2017 Defendant Middlecamp accused Plaintiff of “rape” by citing

a fictitious identity. On February 6, 2017 Defendant Middlecamp stated in the same collection

of Tweets accusing Plaintiff of rape: “Plenty of people have reasons for not using real name

at first on apps but the *app* should know/track users for repeat abuse.”                 (See

https://twitter.com/CardsAgstHrsmt/status/828778220996616192.) Based on this admission,

Plaintiff believes that Defendant Middlecamp knowingly premeditated a fictious anonymous

identity in making a rape accusation.




       4. On February 22, 2017 and December 7, 2017 Defendant Schaefer conceded to

being “coached” and engaging in a concerted effort with Defendant Miller as described above.

Defendants cajoled anonymous fictitious identities or factual accounts to falsely allege that

routine telemarketers were Plaintiff in deliberately filing reckless and false police reports,



                                            4
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 5 of 21



   creating fake profiles online to impersonate Plaintiff, and abusing the state court system. (See

   February 22, 2017 City Pages Article Titled “Accused …”; Footnote 1.)

           5. Plaintiff filed his first request to extend discovery on September 30, 2019.

           6. On or around October 9, 2019, Plaintiff was denied an extension to discovery.

                                  GOVERNING STANDARD

       Anonymous discovery can be conducted if the alleged defamatory statement may refer to

the plaintiff explicitly or "by fair implication." E. Coast Test Prep LLC v. Allnurses.com, Inc.,

309 F. Supp. 3d 644 (D. Minn. 2017.) (holding discovery on anonymous speech in reference to

defamation claims exists if the moving party makes prima facie showing.) Discovery can be

compelled to uncover the identities of anonymous speakers. In re Richard L. Baxter, No. 01-

00026-M, 2001 U.S. Dist. LEXIS 26001 (W.D. La. Dec. 19, 2001) (holding that discovery can be

conducted on limited anonymous speech if the “reasonable probability” standard is met that the

anonymous alleged defamatory statements related to plaintiffs or was malicious”)4

       “When an act may or must be done within a specified time, the court may, for good cause,

extend the time.” Fed. R. Civ. P. 6(b)(1). Good cause to modify a scheduling order requires a

showing of due diligence, Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

1992). “[T]he party moving to modify a scheduling order … bears the burden of showing

“diligence in attempting to meet the order’s requirement.” Rahn v. Hawkins, 464 F.3d 813, 822

(8th Cir. 2006). To establish good cause, the party seeking the modification of a scheduling order

must generally show that even with the exercise of due diligence, they cannot meet the requirement

of the order. Id. The Court may also consider the prejudice to the party opposing the modification.



       4
        Plaintiff alleges the statements were used to wrongfully convict Plaintiff and provide for
an executed year sentence at the Ramsey County workhouse. As a result, Plaintiff alleges the
higher “malicious” standard is met mentioned in Baxter.

                                                5
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 6 of 21



Id. If the party seeking to amend the scheduling order fails to show due diligence the inquiry

should end and the Court should not grant the motion to modify. Zivkovic v. Southern California

Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).

       Winterbauer v. Life Ins. Co. of North America, No. 4:07CV1026 DDN, 2008 WL 4643942,

at *1 (E.D. Mo. Oct. 20, 2008) Winterbauer, 2008 WL 4643942, at *4. (Permitting limited

discovery only where a plaintiff demonstrates good cause) “When there is evidence of some

wrongdoing such as … a material conflict in agency affidavits, Long v. U.S. Dep’t of Justice, 10

F. Supp. 2d 205 (N.D.N.Y. 1998), limited discovery has been allowed.” Citizens for Responsibility

& Ethics in Washington v. Nat’l Indian Gaming Comm’n, 467 F. Supp. 2d 40, 56 (D.D.C. 2006)

(RMC). According to the Ninth Circuit5, “where the identity of alleged [parties] will not be known

… the plaintiff should be given an opportunity through discovery to identify the unknown [parties],

unless it is clear that discovery would not uncover the identities …” Gillespie v. Civiletti, 629 F.2d

637, 642 (9th Cir. 1980); see also Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406,

430, n. 24 (9th Cir. 1977) The problem with Defendants ability to produce fictitious anonymous

accusations has worsened with the growth of the Internet and Twitter. As discussed in Columbia

Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999).

            “With the rise of the Internet has come the ability to commit certain
            tortious acts, such as defamation … entirely on-line. The tortfeasor can act
            pseudonymously or anonymously and may give fictitious or incomplete
            identifying information. Parties who have been injured by these acts are
            likely to find themselves chasing the tortfeasor from Internet Service
            Provider (ISP) to ISP, with little or no hope of actually discovering the
            identity of the tortfeasor. In such cases the traditional reluctance for
            permitting filings against John Doe defendants or fictitious names and the
            traditional enforcement of strict compliance with service requirements
            should be tempered by the need to provide injured parties with an forum


       5
          Pro Se non-attorney Plaintiff is aware that 8th Circuit case law is more applicable
resolving to this Court’s stari decisis but cannot expeditiously research given the short timeline
and his lack of a ability to procure outside paralegal resources.

                                                  6
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 7 of 21



            [sic]   in   which    they    may    seek    redress    for   grievances.”

The Court takes seriously the discovery deadlines it imposes so as to “secure the just, speedy, and

inexpensive determination of every” case. Fed. R. Civ. P. 1. The Court expects parties to adhere

to the deadlines imposed by the Court.

                                         ARGUMENT

       First, Plaintiff shows good cause to conduct limited discovery. Second, Plaintiff is seeking

the identity of the fictious rape accuser and communications or documents passed between

Defendant Miller, Schaefer, and Middlecamp to carry out their admitted scheme. (See Footnote

1.)

       I.      STANDARD FOR GRANTING LIMITED DISCOVERY

       As discussed above, the Court may modify a scheduling order for good cause. Fed. R.

Civ. P. 16(b)(4). See Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 948 (8th Cir. 2012) "[T]he

party must show cause to modify the schedule." Id. (citing Fed. R. Civ. P. 16(b)(4) ("A schedule

may be modified only for good cause and with the judge's consent."); see Hartis, 694 F.3d at

948. "The primary measure of good cause is the movant's diligence in attempting to meet the

order's requirements." Hartis, 694 F.3d at 948 (citation omitted) See also American Family Mut.

Ins. Co. v. Hollander, 705 F.3d 339, 348 (8th Cir. 2013)) James ex rel. U.S. v. Midlands Choice,

Inc., No. 8:13CV69, 2014 WL 3347871, at *2 (D. Neb. July 8, 2014) (holding good cause

existed for modifying a schedule order when moving party acts in good faith and not dilatory)

       This standard presupposes that the party moves to modify the schedule prior to expiration

of the deadline.6 Rule 16 does not govern where, as here, a party moves to extend deadlines after




       6
         On September 30, 2019, Plaintiff filed his first discovery extension motion prior to the
deadline.

                                                7
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 8 of 21



the deadline has passed. Rather, Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure provides

that “the court may, for good cause,” extend a deadline “on motion made after the time has

expired if the parties failed to act because of excusable neglect.” Stanczyk v. Prudential Ins. Co.

of Am., No. 15-CV-0097-LTS (N.D. Iowa, 8th Circuit, Jan. 10, 2017.) Given his circumstances,

Plaintiff has diligently attempted to comply in good faith:

           •   In May 2019, Plaintiff sent timely initial disclosures
           •   In June 2019, Plaintiff updated his initial disclosures
           •   Plaintiff sent slightly untimely interrogatories and requests for production, but
               timely moved to extend the discovery deadline
           •   Plaintiff timely responded to Defendants interrogatories and requests for
               production
           •   Plaintiff diligently attempted to arrange a reasonable time and place for the
               September 30, 2019 deposition based on his lack of funds, offering to conduct the
               deposition remotely, or at alternative times and places.
           •   On September 30, 2019, Plaintiff timely filed for a motion to extend fact discovery


        Rule 6 applies to “any time period specified in [the Federal Rules of Civil Procedure],

[and] in any local rule or court order . . . .” Fed. R. Civ. P. 6 [emphasis added]. The Federal Rules

of Civil Procedure do not define “excusable neglect.” In Pioneer Inv. Services Co. v. Brunswick

Associates Ltd. Partnership, 507 U.S. 380, 392 (1993), the Supreme Court found that “‘excusable

neglect’ under Rule 6(b) is a somewhat ‘elastic concept’ and is not limited strictly to omissions

caused by circumstances beyond the control of the movant.” In determining whether excusable

neglect exists, a court therefore must consider “all relevant circumstances surrounding the party’s

omission.” Id. See also Fink v. Union Central Life Ins. Co., 65 F.3d 722, 724 (8th Cir. 1995) (citing

Pioneer, 507 U.S. at 395). These circumstances include:

                    (1) The danger of prejudice to the non-moving party;



                                                 8
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 9 of 21



                    (2) The length of delay and its potential impact on judicial

            proceedings;

                    (3) The reason for the delay, including whether it was within the

            control of the movant; and

                    (4) Whether the movant acted in good faith.

Treasurer, Trustees of Drury Industries, Inc. Healthcare Plan and Trust v. Goding, 692 F.3d 888,

893 (8th Cir. 2012) (citing Pioneer). The four factors do not, however, carry equal weight; “the

excuse given for the late filing must have the greatest import.” Lowry v. McDonnell Douglas Corp.,

211 F.3d 457, 463 (8th Cir. 2000).

       In evaluating this case, Plaintiff admits that there is little to some prejudice to Defendants.

Second, the length of delay is twenty-four (24 days). Indeed, this delay is made narrower when

considering that Plaintiff filed his first extension motion prior to the deadline. This prejudice,

however, is negated by the extensive discovery Defendants have sought and continue to seek from

Plaintiff. “[Defendants] [have] already given implied consent.” American Family Mut. Ins. Co. v.

Hollander, 705 F.3d 339, 348 (8th Cir. 2013)) Because they had actual notice of the discovery by

seeking mutual discovery from Plaintiff. Id. "Implied consent exists where a party has 'actual

notice of an … issue and ha[s] been given an adequate opportunity to cure any surprise ...'" Kim v.

Nash Finch Co., 123 F.3d 1046, 1063 (8th Cir. 1997)).

       This is mitigated by the fact that Defendants have been served with discovery and are aware

of what is required. Third, the reason for delay is as follows:

           •   Ramsey County District Court Judge Sophia Y. Vuelo illegally sentenced Plaintiff
               to a year in jail, and, most importantly, sanctioned him $16,000 by forcibly




                                                 9
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 10 of 21



               withdrawing his private counsel against his consent on the eve of sentencing.7 This
               form of financial harassment and forced bankruptcy plays a pivotal role in
               depriving Plaintiff of access to funds in order to retain counsel to comply with
               discovery.
           •   Between October 17, 2018 and June 12, 2019, Plaintiff was illegally jailed for a
               year. On September 29, 2018 the state court reversed and vacated the charges. (See
               June 29, 2019 Order, State v. Fredin, Minnesota Court of Appeals, Case No. A19-
               0085.)8
           •   Plaintiff had no prior experience with discovery, is an indigent pro se non-attorney
               litigant, and has diligently sought to retain experienced counsel. In other words,
               Plaintiff is not deliberately choosing to be a pro se litigant. Plaintiff however
               maintains this is not the primary reason for his impaired productivity in discovery
               matters.
           •   Upon information and belief, Defendant Middlecamp’s former supervisor and
               colleague, Minneapolis Deputy City Attorney Mary Ellen Heng, used her husband
               Saint Paul Assistant City Attorney Stephen Heng to unconstitutionally deny
               Plaintiff’s access to any legal material or a law library while illegally placed at the
               Ramsey County workhouse. Ramsey County workhouse Captain Trevor Saint-
               Germain stated to Plaintiff that Mr. Heng ordered him to deny “law library” access.9
               Several staff at the facilities learning center stated that they were told to deny


       7
          To preserve the issue, Plaintiff filed an emergency stay motion which was granted by
the Minnesota Court of Appeals. Plaintiff is unaware of any other time in Minnesota
jurisprudence where a criminal defendant is granted a stay motion because a vindictive trial court
judge removes his counsel against his consent.
        8
          Even if Plaintiff were guilty, which he was not, no known state court defendant has ever
been given an executed year sentence in jail for a first-time (now proven bogus) misdemeanor.
Given that Defendant Middlecamp was a then-Minneapolis Assistant City Attorney, and
Defendants admitted to compromising the state court, it lends credence that the sentence was
collaterally used to impact Plaintiff’s ability to conduct discovery. This is particularly so where
several judges including Sophia Y. Vuelo (who issued the sentence) have admitted to conducting
extrajudicial ex-parte communication to prosecutors in an effort to silence Plaintiff’s alleged
anonymous criticism.
        9
          Upon information and belief, Defendant Middlecamp, Attorney Breyer, and Ballinger has
so far negligently failed to report Mr. Heng’s conduct to the professional responsibility board.
Attorney-Client privilege likely does not cover most of that conduct.

                                                 10
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 11 of 21



                Plaintiff’s access to legal materials. Mr. Saint-Germain would lock the jail wing
                down (so no other witnesses could hear the statement) and ask to speak to Plaintiff
                in private in which he described Mr. Heng’s comments described above.
            •   Upon information and belief, Plaintiff’s case worker, Robyn Bata, was having an
                extramarital affair with an inmate named Ricardo Curtis. Ms. Bata was sending
                romantic text messages through the jail’s kiosk to Mr. Curtis. Mr. Curtis threatened
                Plaintiff if he continued to seek a law library or legal material. Mr. Curtis stated
                that “he was told” to intimidate Plaintiff. Mr. Curtis also had knowledge of private
                conversations between Plaintiff and Ms. Bada where Plaintiff respectfully
                demanded access to legal materials that no other third party could possibly obtain
                unless Ms. Bada leaked it directly to Mr. Curtis.    Ms. Bada spent an inordinate
                amount of private time with Mr. Curtis where she would lock the door. Indeed, Mr.
                Curtis grabbed Plaintiff by the collar and threw him against a wall to intimidate and
                deprive Plaintiff of legal material access. Ms. Bada resigned immediately when
                Plaintiff was required by statute to mandatory report her misconduct.10
            •   Upon information and belief, Stephen Christie, Michael Head (presentence writer
                who recommended a bogus year sentence), and Mr. Heng contacted Plaintiff’s case
                worker Robyn Bada to deny Plaintiff’s access to legal materials and a law library.
                Mr. Christie stated on-the-record during a February 2019 hearing that he contacted
                Ms. Bada to leak Plaintiff’s medical records to the City Attorney’s Office in seeking
                to deny Plaintiff’s access to his dying mother.
            •   At times prior to September 30, 2019 when Plaintiff was paid, Plaintiff has been
                unable to come up with inconsequential amounts of money for paper copy fees,
                short car trips, basic food, etc. Plaintiff took loaned gas money to drive to
                Milwaukee, Wisconsin.
            •   Prior to September 30, 2019, Plaintiff has been homeless and living in his car until
                he was paid.


       10
          Upon information and belief, Plaintiff’s case worker, Robyn Bata, was having an
extramarital affair with an inmate named Ricardo Curtis. Ms. Bada was sending text messages
through the jail’s kiosk to Mr. Curtis. Ms. Bata resigned immediately when Plaintiff was
required to mandatory report her misconduct.

                                                 11
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 12 of 21



            •   To make matters worse, Plaintiff’s mother died on May 18, 2019.11 This happened
                during the core of discovery. Plaintiff has spent weeks and months unable to do
                anything except cry. Even thinking of his mother brings tears to his eyes. Plaintiff
                underestimated the impact this death would have on his life. It is Plaintiff’s honest
                belief that Defendants actions in depriving him of access to his mother by illegally
                jailing him coupled with her death has substantially prohibited Plaintiff’s
                productivity, and, most importantly, likely the primary reason in Plaintiff’s
                impaired productivity in discovery matters. Given Defendants actions, Plaintiff has
                been unable to secure health insurance or simple gas monies to attend grief
                counseling or counseling related to the emotional distress they have inflicted on
                Plaintiff. Defendants, through their actions, forced Plaintiff to listen to his mother
                die over the phone and deprived him of direct access to be with her while she
                passed. Defendants actions have since entered a threshold into being unspeakably
                horrible.
            •   Plaintiff’s ability to retain counsel, seek employment to fund retainers, has been
                exasperated by Defendants continued actions to anonymously smear him on the
                Internet. In March 2019, while Plaintiff’s mother was dying, Defendants created
                new absolutely false content on the Twitter account @TonyWebster. It bears
                nothing that Mr. Webster is a good friend of the Middlecamps and knows
                Defendant Middlecamp’s husband where both work as software developers (which
                is also Plaintiff’s career and why Plaintiff knows this). While Plaintiff bereaved
                the loss of his mother, Defendants sought to selectively express their First
                Amendment right only to prevent Plaintiff’s employment. What kind of person
                smears someone while defenseless and they’re grieving the loss of their loved one?
                A bully: Defendant Middlecamp and her husband. It’s one thing to have a give-
                and-take discussion, but it’s another to rattle off actions to destroy other people and
                impairing that individual’s ability to defend themselves.
            •   Plaintiff has been attempting to rebuild his life through work in Milwaukee,
                Wisconsin which has distracted Plaintiff’s productivity in discovery matters.

       11
         https://www.legacy.com/obituaries/twincities/obituary.aspx?n=kathleen-m-
fredin&pid=192946599&fhid=6816

                                                  12
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 13 of 21



            •   Defendants have done everything in their power to stall discovery including filing
                new police reports over Internet comments (purportedly refuting their smear
                campaign) that never existed misrepresenting the comments as new when they were
                from years ago. On June 18, 2019 to June 24, 2019, Defendant Miller filed yet
                another false police report alleging she saw a comment online with her name.
                Defendant Miller knowingly filed this police report while Plaintiff bereaved the
                loss of his mother and during discovery in this matter. Indeed, Miller filed this
                claim exactly six (6) days following Plaintiff’s release from jail on June 12, 2019
                in what appears to be a blatant attempt to unjustifiably re-jail him. On June 19,
                2019 the Minnesota Supreme Court struck down the statute used to convict Plaintiff
                on First Amendment grounds. Charges were again declined. The Saint Paul Police
                officer said that only at that point – when Miller was told charges were again
                declined - did Defendant Miller get “upset”12 and she then admitted the alleged
                comment was from years ago despite previously mischaracterizing the comment as
                completely new. Indeed, Defendant Miller’s clear intent was to prohibit discovery
                and prevent Plaintiff from going forward with his life.         This is particularly
                malicious considering the voiding of the same statute (used once again on June 18,
                2019 to try and illegally convict Plaintiff) a day before the statute was struck down.
            •   Defendant Middlecamp has filed new state court actions against Plaintiff.
                Specifically, in June 2019, she filed for a new harassment restraining order in order
                to    distract     Plaintiff’s    attention     and      redirect     his     energy.


       Fourth, Plaintiff argues that he has acted in good faith to file discovery extensions motions

prior to the discovery close deadline dated October 1, 2019 and non-dispositive motion deadline

dated October 15, 2019. Plaintiff was unable to fully research this limited discovery motion prior

to October 15, 2019. Plaintiff could have filed something boilerplate but the significance of limited

discovery depends on a thoroughly researched brief with surgically pin-point case law. As a non-



       12
        Upon information and belief, Defendant Miller likely became hostile. Plaintiff wants to
move forward in his life but is consistently being forced to answer Defendant Miller’s attacks.

                                                 13
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 14 of 21



attorney, non-routine filer, Plaintiff also has to spend more time reviewing local rules and

procedures prior to filing to ensure he was in complete compliance prior to filing.

       Winterbauer v. Life Ins. Co. of North America, No. 4:07CV1026 DDN, 2008 WL 4643942,

at *1 (E.D. Mo. Oct. 20, 2008) Winterbauer, 2008 WL 4643942, at *4. (Permitting limited

discovery only where a plaintiff demonstrates good cause) Campbell v. Baylard, Billington,

Dempsey & Jensen, P.C. Case No. 4:17-cv-02390-JAR (E.D. Mo. Jul. 10, 2018) (permitting

limited discovery when good cause exists) Ford v. Elsbury, 32 F.3d 931 (5th Cir. 1994) (limited

discovery allowed) Lastly, “[w]hen there is evidence of some wrongdoing such as … a material

conflict in affidavits, Long v. U.S. Dep’t of Justice, 10 F. Supp. 2d 205 (N.D.N.Y. 1998), limited

discovery has been allowed.” Citizens for Responsibility & Ethics in Washington v. Nat’l Indian

Gaming Comm’n, 467 F. Supp. 2d 40, 56 (D.D.C. 2006).

       II.     DENYING LIMITED DISCOVERY COULD ARGUABLY BE A
               DISPOSITIVE MOTION TRIGGERING THE DISPOSITIVE DEADLINE

       As described above, denying any discovery is “more draconian than dismissal.” (See

Footnote 3.) See also Dendrite Int’l, Inc., v. John Doe, 775 A.2d 756, 769–70 (N.J. Super. Ct.

App. Div. 2001). Indeed, this could arguably trigger the more lenient dispositive motion deadline.


       III.    LIFTING THE VEIL FROM DEFENDANT MIDDLECAMP’S
               ANONYMOUS ACCUSATION ENGINE

        “There is no judicial consensus about what test to apply when plaintiffs attempt to obtain

the identity of an anonymous Internet user during discovery in an online defamation case.” (See

Washington Journal of Law, Technology and Arts, Volume 7, Issue 2, Fall 2011.

https://digital.lib.washington.edu/dspace-

law/bitstream/handle/1773.1/1066/7WJLTA75.pdf?sequence=4) Several competing theories:




                                                14
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 15 of 21



       •    E. Coast Test Prep LLC v. Allnurses.com, Inc., 309 F. Supp. 3d 644 (D. Minn. 2017.)
            (holding the defamatory statement may refer to the plaintiff explicitly or "by fair
            implication” where the moving party must make a prima facie showing necessary to
            overcome First Amendment burdens.)

       •    Dendrite Int'l., Inc. v. Doe No. 3, 775 A.2d 756 (N.J. Super. 2001) (describing a four-
            part test.)13

       •    In re Anonymous Online Speakers,661 F.3d 1168 (9th Cir. 2011.) (Anonymous
            Online’s standard considers the nature of the speech as the primary driving force in
            balancing the rights of anonymous speakers in discovery disputes.)

       •    In re Richard L. Baxter, No. 01-00026-M, 2001 U.S. Dist. LEXIS 26001 (W.D. La.
            Dec. 19, 2001) (In applying the reasonable probability standard, the Baxter court
            emphasized that the context of the statements in a given case may provide an
            indication of the possibility of malicious intent that can only be further developed
            through discovery and trial testimony.)

       •    Lefkoe v. Jos. A. Bank Clothiers, Inc.,577 F.3d 240 (4th Cir. 2009) (In Lefkoe, the
            Fourth Circuit permitted the deposition of an anonymous speaker in a securities-fraud
            suit. The court utilized an extremely lenient disclosure standard, reasoning that once
            the plaintiff carries his or her burden and shows that the information held by the Doe
            Client “could be relevant and useful” to the defense of the litigation, the
            governmental interest in providing a fair trial is served by unveiling the identity of the
            anonymous speaker.)

       •    Doe v. Cahill, 884 A.2d 451, 459 (Del. 2005) (describing a rigorous process to
            uncover anonymous identities)
       •    Signature Mgmt. Team, LLC v. Doe, 876 F.3d 831 (6th Cir. 2017) (like the
            presumption of open judicial records, there is a presumption in favor of unmasking
            anonymous parties when judgment has been entered for a plaintiff.)14

       As described above, Plaintiff is seeking extremely limited discovery to compel Defendants

to identify the anonymous individual or account making the fabricated rape accusation and

evidence of Defendant Miller and Schaefer’s admitted scheme:


       13
                    See          https://www.ballardspahr.com/-/media/files/bioattachments/tobin-
publications/unmasking-internet-posters-the-circuit-rider-nov-
2015.pdf?la=en&hash=315DE63714544AF04690EB92967325A7
        14
           This case was related to copyright infringement, however, it intersected the idea of open
judicial records at issue by Defendants arguments of publicizing the original state court Miller v.
Fredin appellate opinion. And, using that decision to make false rape accusations from anonymous
accounts.

                                                 15
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 16 of 21



                               Fredin v. Middlecamp, 17-CV-3058
                                       Interrogatory No. *

          Identify the unknown individual or account behind the February 22, 2017 false rape
                                            claim.
                                     Interrogatory No. 6

       Identify all communications You had, including identifying the individuals with whom
       You had the communications, the dates, times, and locations that formed that basis of Your
       February 22, 2017 Twitter post on the @CardsAgstHrsmt Twitter account in which You
       stated: “The power of sharing. Within hours of the stalking post going up, a rape survivor
       forward.        He      remains    free.         (Shared      w/     her     permission)”

                            Requests for Production No. 2 through 5

       2) All documents evidencing your knowledge of the false rape claim posted on
       @CardsAgstHrsmt concerning Plaintiff.
       3) All communication evidencing your knowledge of the false rape claim posted on
       @CardsAgstHrsmt concerning Plaintiff.
       4) All communication with the unknown individual behind the false rape claim concerning
       Plaintiff.
        5) All documents with the unknown individual behind the false rape claim concerning
       Plaintiff
                                Fredin v. Miller, 18-CV-466
                                     Interrogatory No. 1

       Identify each and every person with whom You have had a communication with concerning
       or relating to Plaintiff Brock Fredin and describe those communications, including the date
       and location of where such communication took place, the subject matter of each
       communication and the name of each person present at the time of such communication.
                                    Fredin v. Miller, 18-CV-466
                                  Requests for Production No. 2-5

       2) All communications between You and Grace Miller or Catherine Schaefer
       concerning or relating to Brock Fredin.
       3) All documents between You and Grace Miller or Catherine Schaefer concerning or
       relating to Brock Fredin.
       4) All communications between You and Lindsey Middlecamp concerning or relating
       to Brock Fredin.
       5) All documents between You and Lindsey Middlecamp concerning or relating to
       Brock Fredin.
                     Applicability to Fredin v. Middlecamp/Miller

       First, Plaintiff has made a “prima facie showing of the claim for which the plaintiff seeks

the disclosure off the anonymous speaker’s identity.” The initial burden rests on the party seeking


                                                16
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 17 of 21



discovery. In re Anonymous Online Speakers,661 F.3d 1168 (9th Cir. 2011.) See also E. Coast

Test Prep LLC v. Allnurses.com, Inc., 309 F. Supp. 3d 644 (D. Minn. 2017.)

                                Fredin v. Middlecamp, 17-CV-3058




                                    Fredin v. Miller, 18-CV-466




To establish a prima facie case of defamation, the plaintiff must show: (1) the defamatory statement

is "communicated to someone other than the plaintiff," (2) the statement is false, and (3) the

statement "tend[s] to harm the plaintiff's reputation and to lower [the plaintiff] in the estimation of

the community." Bahr v. Boise Cascade Corp., 766 N.W.2d 910, 919-920 (Minn. 2009)

(quoting Stuempges, 297 N.W.2d at 255). At the motion to dismiss pleading stage, these elements

were met by this Court in each case Fredin v. Miller/Middlecamp, 17-CV-3058, 18-CV-466.

       Second, good cause exists when narrow discovery sought: Winterbauer v. Life Ins. Co.

of North America, No. 4:07CV1026 DDN, 2008 WL 4643942, at *1 (E.D. Mo. Oct. 20,

2008) Winterbauer, 2008 WL 4643942, at *4. (Permitting limited discovery only where a plaintiff

demonstrates good cause) N. Atl. Operating Co., Inc. v. JingJing Huang, 194 F. Supp. 3d 634, 637

(E.D. Mich. 2016) (“found good cause for granting discovery when the true identities of the

defendants are unknown, …the scope of the discovery sought is narrow, and when … discovery


                                                  17
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 18 of 21



would substantially contribute to moving the case forward.”) Barrette Outdoor Living, Inc v. Does,

No. 1:16 CV 914, 2016 WL 1588672, at *2 (N.D. Ohio Apr. 20, 2016) (“Courts consider several

factors in determining if good causes exists, including: (1) the danger that the information sought

will be lost or destroyed, (2) whether the discovery would substantially contribute to moving the

case forward, and (3) the scope of the information sought.”);

       Defendants used the false rape accusation to induce unconstitutional charges by improperly

using their powerful government positions and instantiated the execution of a year jail sentence

(since reversed and vacated).15 Because this false rape accusation was used to apply pressure by

leveraging the media including @CardsAgstHrsmt against the Saint Paul City Attorney’s Office

in bringing these unconstitutional charges described above, Plaintiff alleges the anonymous speech

described above is in fact malicious. Indeed, some courts have recognized that the specific content

of online speech alleged to be defamatory can be probative of whether an anonymous party acted

with actual malice. In re Richard L. Baxter, No. 01-00026-M, 2001 U.S. Dist. LEXIS 26001

(W.D. La. Dec. 19, 2001) (explaining that particular statements of hyperbole can evidence an

“underlying animus” from which a defendant’s actual malice can be inferred). “A ‘screen name’

is an identity created by a user. It may or may not bear any correlation to the user’s real name.”

United States v. Grant, 218 F.3d 72, 73 n.1 (1st Cir. 2000). On February 6, 2017, Defendant




       15
          Defendant Miller and Plaintiff attended the play To Kill a Mockingbird together at the
Guthrie Theatre sometime during September 2015. A play adapted off the book about a false rape
accusation and perverted justice. Plaintiff fell asleep, woke up just as the theatrical version of the
jury’s decision to convict Tom Robinson for a crime he clearly did not commit which plagues Gem
(and many readers) as an intolerable miscarriage of justice. This was a striking juxtaposition when
Defendant Miller perjured herself to convict Plaintiff on October 17, 2018 and took a year of his
life. Denying limited discovery would only contribute to an intolerable miscarriage of justice
described here.

                                                 18
      CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 19 of 21



Middlecamp stated that “[p]lenty of people have reasons for not using real names at first on apps

…”:




Furthermore, On February 22, 2017, Defendant Middlecamp adopts the anonymous identity by

stating “a rape survivor comes forward. He remains free. (Shared w/ her permission)”:




Finally, on March 21, 2017, Defendant Middlecamp alleges in the same collection of Tweets that

she is a “henchman of the feminist totalitarian movement” fundamentally showing her personal

animus and state of mind.




On April 27, 2017, Plaintiff was charged and vindictively prosecuted. Upon information and

belief, on December 31, 2016, Defendant Miller makes a very thinly veiled assertion evidencing

her attempts to vindictively place Plaintiff in jail and wrongfully convict him. Defendant Miller

mentions “sufferings are misfortunes” and “taken prisoner” as a way to taunt Plaintiff:16



       16
           Defendant Miller typically reverts to citing historical passages in famous novels to
cryptically encode her petty online taunts. Defendant Miller has a PhD in English Literature.

                                                19
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 20 of 21




                                        CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court grant limited

discovery on two (2) discovery requests in each unique case discussed above.



Dated: October 22, 2019



                                                     s/ Brock Fredin
                                                     ______________________________
                                                     Brock Fredin
                                                     Baldwin, WI
                                                     (612) 424-5512 (tel.)
                                                     brockfredinlegal@icloud.com
                                                     Plaintiff, Pro Se




                                                20
     CASE 0:18-cv-00466-SRN-HB Document 88 Filed 10/24/19 Page 21 of 21



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2019, I filed the foregoing with the Clerk of Court

through the CM/ECF system which will automatically send electronic mail notification of such filing

to the CM/ECF registered participants as identified on the Electronic Mail Notice List.




                                                       s/ Brock Fredin
                                                       ______________________________
                                                       Brock Fredin
                                                       Milwaukee, WI
                                                       (612) 424-5512 (tel.)
                                                       brockfredinlegal@icloud.com
                                                       Plaintiff, Pro Se




                                                 21
